SIXTH AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS SIXTH AMENDMENT dated as of March 3, 2014, to the Fund Accounting Servicing Agreement, dated as of September 12, 2007, as amended April 20, 2010, April 25, 2013, June 25, 2013, October 24, 2013 and January 1, 2014 (the "Agreement"), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the "Trust") on behalf of its series,the GENEVA ADVISOR FUNDS, (the "Funds") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and USBFS desire to amend the fees of the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS U.S. BANCORP FUND SERVICES, LLC By: /s/ John Buckel By: /s/ Michael R. McVoy Printed Name: John Buckel Printed Name: Michael R. McVoy Title:President Title:Executive Vice President Amended Exhibit B to the Fund Accounting Servicing Agreement – Trust for Professional Managers - Geneva Multiple Series Trust FUND ACCOUNTING SERVICES FEE SCHEDULE at March, 2014 Annual Fund Accounting Fee Per Fund Base fee on the first $ plus basis point on the next $ basis point on the next $ basis point on the balance Annual Base Fee on First $ Per Fund $ per domestic equity fund $ per domestic balanced fund $ per domestic fixed income/global equity/money market fund $ per international/global fixed fund Out-Of-Pocket Expenses Including but not limited to pricing services, international corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. Additional Services §Additional base fee of $ for each additional class §Waived from 6/1/2013 – 5/31/2014 for the Geneva Advisors International Growth Fund. §Waived from 1/1/2014 – 12/31/2014 for the Geneva Advisors Small Cap Opportunity Fund. §Waived from 1/1/2014 – 12/31/2014 for the Geneva Advisors Mid Cap Growth Fund. §Additional base fee of $ per manager/sub-advisor per fund §Master/feeder products and international income funds Conversion §One month of service fee prior to service inception. NOTE: All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. Fees are billed monthly. Advisor’s signature below acknowledges approval of the fee schedules on this Amended Exhibit B BY:GENEVA INVESTMENT MANAGEMENT OF CHICAGO, LLC Name: /s/ Amit Dhawan Title:Principal Date: January 30, 2014 2 Amended Exhibit B (continued) to the Fund Accounting Servicing Agreement – Trust for Professional Managers - Geneva FUND ACCOUNTING SERVICES SUPPLEMENTAL SERVICES FEE SCHEDULE at June 1, 2013 Out-Of-Pocket Expenses ·Pricing Services ·$ Domestic and Canadian Equities ·$ Options ·$ Corp/Gov/Agency Bonds ·$ CMO's ·$ International Equities and Bonds ·$ Municipal Bonds ·$ Money Market Instruments ·$ /Fund/Month - Mutual Fund Pricing ·$ /Equity Security/Month for Corporate Action Service ·$ /Month Manual Security Pricing (>10/day) ·Factor Services (BondBuyer) ·$ /CMO/Month ·$ /Mortgage Backed/Month ·$ /Month Minimum Per Fund Group ·Fair Value Services (FT Interactive) ·$ on the first 100 securities per day ·$ on the balance of securities per day NOTE: Prices above are based on using IDC as the primary pricing service.Alternative source costs may vary. 3
